Citation Nr: 1631934	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for third degree burn scars with multiple skin grants, to include scar from splenectomy and partial liver resection. 

2.  Entitlement to an initial compensable rating for residuals of a fractured right tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 2001 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for a skin disorder, to include psoriasis, has been raised by the record in a March 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2011 substantive appeal.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Right Tibia Fracture Residuals

The Veteran asserts that the current noncompensable rating does not adequately address her disability.  Specifically, she asserts that the rating did not take into account nerve damage to her big toe, which was documented during service.  See August 2010 Notice of Disagreement (NOD).  She also asserts that the fractured leg was set at a different angle than the other leg, which results in an altered gait and abnormal movement.  Id.  She contends that this has resulted in frequent strain of her back and knees as well as numerous stress fractures.  Id.  In her March 2011 substantive appeal, she also noted that she has a leg length discrepancy.  

The most recent examination report of record, dated in February 2010, contains no findings in response to the Veteran's complaints of numbness in her big toe at that time, and does not indicate if she has a current leg length discrepancy. 

Accordingly, on remand, the Veteran should be scheduled for a new VA examination to determine the current nature and severity of this disability.  The examiner should document all associated symptoms and should address the Veteran's lay statements regarding her disability, to specifically include her neurological complaints.

Additionally, updated treatment notes should be obtained on remand, to include all records from Commonwealth Orthopaedics, along with any indium-labelled white blood cell study results, as recommended by J.P.M., M.D.  See May 13, 2009 letter from Dr. J.P.M.
 
Scars

The Veteran contends that her service-connected scars warrant a compensable rating.  See August 2010 NOD.  These include numerous third-degree burn scars, skin-graft scars, and a scar from a splenectomy/partial liver resection.

In her March 2011 substantive appeal, the Veteran asserted the February 2010 VA examiner did not actually look at any of the burn sites during her examination.  She also noted that the examiner's classification of the third-degree burn scars as superficial with no underlying tissue damage was perplexing because "third degree burns, by definition, are burns with underlying tissue damage."  The Board does not have the medical expertise to determine if a burn with underlying tissue damage typically results in a scar with underlying tissue damage.  Therefore, on remand, the Veteran should be afforded an updated VA examination, and the examiner should comment on the Veteran's assertion as to underlying tissue damage.

 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include complete records from Commonwealth Orthopaedics, along with any indium-labelled white blood cell study results, as recommended by J.P.M., M.D., in May 2009.

3.  Then schedule the Veteran for a VA examination to determine the current severity of her right tibia fracture residuals.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner should document all of the claimed symptoms and should discuss the Veteran's lay statements regarding pain, discomfort, altered gait, loss of function in the big toe, leg length discrepancy, and collateral impact (i.e., resulting back and knee problems and stress fractures).  

The length of the Veteran's legs must be measured, and any neurological studies indicated by the Veteran's complaints of numbness in her right big toe should be conducted, along with any other indicated tests.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Then schedule the Veteran for a VA examination to determine the current severity of her third degree burn scars with multiple skin grants, to include scar from splenectomy and partial liver resection.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner must examine each of the scars and discuss the Veteran's contentions.  

In addition, the examiner must do the following for each scar:

(a) Provide measurements in width (at the widest part) and length; 

(b) Determine whether the scar is linear;

(c) Determine whether the scar is deep (a deep scar is one associated with underlying soft tissue damage).  In this regard, please address the Veteran's contention that "third degree burns, by definition, are burns with underlying tissue damage;"  

(d) Determine whether the scar is unstable; 

(e) Determine whether the scar is painful; and

(f) Determine whether the scar causes any other disabling effects.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






